Supreme Court of Kentucky
                                2018-SC-0666


STEVEN ZAPATA                                                       APPELLANT


              ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.               HONORABLE MITCHELL PERRY, JUDGE
                          NO. 13-CR-002075


COMMONWEALTH OF KENTUCKY                                              APPELLEE



              ORDER DENYING PETITION FOR REHEARING

     The Petition for Rehearing, filed by the Appellant, of the Opinion of the

Court, rendered April 30, 2020, is DENIED.

     All sitting. All concur.

     ENTERED: December 17, 2020.



                                       _______________________________________
                                                CHIEF JUSTICE